Case 20-31633-KRH         Doc 14     Filed 04/06/20 Entered 04/06/20 11:54:38            Desc Main
                                    Document      Page 1 of 5



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division


IN RE:                                        )
                                              )
KELLY ANJEL SALAT                             )       Case No. 20-31633-KRH
                                              )       Chapter 13
                       Debtor                 )

MOTION TO EXCEPT MOTION TO IMPOSE STAY FROM STANDING ORDER 20-12

         COMES NOW the Debtor, by counsel, and moves this Court to Except the Motion to Impose

Stay from Standing Order 20-12, and in support thereof states as follows:

         1.     On March 20, 2020 (hereinafter the “Petition Date”), the Debtor filed a petition for

relief under Chapter 13 of the Bankruptcy Code (the “instant case”).

         2.     Within the year prior to filing the instant case, Debtor has been a debtor in two (2)

pending Chapter 13 bankruptcy case which were filed on March 22, 2019 and dismissed on or

about March 22, 2020 (Case No. 19-31518) and on May 8, 2014 and dismissed on or about

February 28, 2019 (Case No. 14-32538) (the “previous cases”).         In addition, the Debtor was a

debtor in a Chapter 13 case filed on March 26, 2013 and dismissed on or about November 15, 2013

(Case No. 13-31666) and a Chapter 13 case filed on November 28, 2000 wherein the Debtor

received a discharge on July 15, 2004 (Case No. 00-14756).

         3.     The most recent case was dismissed on the Chapter 13 Trustee’s Motion due to

delinquent payments. In the previous case the Debtor had unforeseen expenses arise from her

James E. Kane (VSB #30081)
KANE & PAPA, P.C.
1313 East Cary Street
Richmond, VA 23219
(804) 225-9500 (phone)
(804) 225-9598 (fax)
jkane@kaneandpapa.com
Counsel for Debtor
Case 20-31633-KRH          Doc 14     Filed 04/06/20 Entered 04/06/20 11:54:38         Desc Main
                                     Document      Page 2 of 5



son’s college and her daughter’s wedding, which caused her to be unable to afford her Plan

payments. In addition, the Debtor was separated from her spouse during the previous case. The

Debtor is currently back together with her spouse, she currently has less expenses and doesn’t

expect any large expenses, and she will be putting in a wage directive in this case.

          4.     On March 31, 2020 the Court entered Standing Order 20-12 which temporarily

extended deadlines in bankruptcy cases for any deadline set to fall between April 1 and April 10,

2020, which would include the deadline to respond to the Motion to Impose Stay previously filed

herein.

          5.     To date there have been no responses filed to said Motion.

          WHEREFORE, the Debtor respectfully requests that the Court Except the Motion to Impose

Stay from Standing Order 20-12 so that the Motion may be granted at the originally scheduled

hearing, and grant such other relief as may be deemed appropriate.

                                               KELLY ANJEL SALAT


                                               By: /s/ James E. Kane
                                                           Counsel




James E. Kane (VSB #30081)
KANE & PAPA, P.C.
1313 East Cary Street
Richmond, VA 23219
(804) 225-9500 (phone)
(804) 225-9598 (fax)
jkane@kaneandpapa.com
Counsel for Debtor




                                                  2
Case 20-31633-KRH         Doc 14      Filed 04/06/20 Entered 04/06/20 11:54:38               Desc Main
                                     Document      Page 3 of 5




                                  CERTIFICATE OF SERVICE


        I hereby certify that on April 6, 2020, I will electronically file the foregoing with the Clerk

of Court using the CM/ECF system, which will then send a notification of such filing (NEF) to all

parties registered to receive notice thereof and to all creditors and parties in interest on the attached

mailing matrix.



                                                /s/ James E. Kane
                                                Counsel for Debtor




                                                   3
    Case 20-31633-KRH   Doc 14    Filed 04/06/20 Entered 04/06/20 11:54:38   Desc Main
                                 Document      Page 4 of 5


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                        Club Land'or Limited
                        2120 Staples Mill Road
                        Richmond, VA 23230


                        ECMC
                        P O Box 16478
                        Lock Box 8682
                        Saint Paul, MN 55116


                        FedLoan Servicing
                        Attn: Bankruptcy
                        Po Box 69184
                        Harrisburg, PA 17106


                        Global Payments
                        Po Box 66118
                        Chicago, IL 60666


                        I C System Inc
                        Attn: Bankruptcy
                        Po Box 64378
                        St Paul, MN 55164


                        Land'or International, Inc.
                        2120 Staples Mill Road
                        Suite 300
                        Richmond, VA 23230


                        Midland Funding
                        2365 Northside Dr Ste 300
                        San Diego, CA 92108


                        National Credit Adjusters LLC
                        Attn: Chassity Lindeman
                        PO Box 3023
                        Hutchinson, KS 67504


                        Select Portfolio Servicing
                        P.O. Box 65450
                        Salt Lake City, UT 84165


                        Virginia Department of Taxatio
                        PO Box 2369
                        Richmond, VA 23218
Case 20-31633-KRH   Doc 14    Filed 04/06/20 Entered 04/06/20 11:54:38   Desc Main
                             Document      Page 5 of 5



                    Wells Fargo Dealer
                    PO Box 25341
                    Santa Ana, CA 92799
